DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant’s request for continued examination filed 8/4/2020. Claims 1, 5, 6, 11 and 19 have been amended, claims 15 and 20 have been cancelled. Thus claims 1-14 and 16-19 are currently pending. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/4/2020 has been entered.
Claim Objections
Claim 16 is objected to because of the following informalities:  Claim 16 is dependent upon a cancelled claim, for the purposes of examination, claim 16 has been examined to be dependent upon claim 11.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention with respect to claims 1-10 are directed to non-statutory subject matter.  The claim(s) do fall within at least one of the four categories of patent eligible subject matter because the claimed invention points to a MACHINE (Step 1).
The claimed invention is directed to an ABSTRACT IDEA (Step 2A, Prong One), and falls into one of the groupings of abstract ideas, specifically a MENTAL PROCESS or MATHEMATICAL CONCEPTS, in which the claimed invention include concepts performed in the human mind, such as 
The mental process being a concept performed in the human mind specifically observing and evaluating. Next, the human mind being able to observe and evaluate a patient’s respiratory parameters. The mathematical concept being “a probabilistic estimator module comprising a microprocessor programmed to estimate respiratory parameters of the ventilated patient by fitting a respiration system model with Bayesian probabilistic parameter estimation to a data set comprising the acquired airway …..” is a grouping of mathematical relationships, mathematical formulas or equations and/or mathematical calculations that can be performed by a generic computer.

The claimed invention is directed to an ABSTRACT IDEA without reciting additional element that integrate the abstract idea into a practical application (Step 2A, Prong Two). The claim(s) recite(s) a MENTAL PROCECSS or MATHEMATICAL CONCEPTS, specifically “a ventilator to ventilate a patient; an airway pressure sensor and an airflow sensor to acquire the airway pressure and airflow data for a ventilated patient; a microprocessor programmed to estimate respiratory parameters; and a display to continuously display the estimated respiratory parameter”. There is no integration into a practical application. Simply displaying the “estimated respiratory parameters of the ventilated patient” after performing an algorithm is an insignificant extra solution activity. The claims do not recite doing anything with the estimated respiratory parameters (e.g. running the ventilator, adjusting settings on the ventilator);
Claim 2 fails to add significantly more because “estimating” can still be mentally performed or done by a generic computer; no structure is yet recited. 
Claim 3 fails to add significantly more because where the data comes from does not affect that the “estimating” can be done mentally or done by a generic computer
Claim 4 fails to add significantly more because it only recites extra-solution activity.
Claim 5 fails to add significantly more because where the data comes from does not affect that the “estimating” can be done mentally or done by a generic computer.
Claim 6 fails to add significantly more because “storing” data” can be done mentally or done by a generic computer.
Claim 7 fails to add significantly more because where the data comes from does not affect that the “estimating” can be done mentally or done by a generic computer
Claim 8 fails to add significantly more because “estimating” can still be mentally performed or done by a generic computer.
Claim 9 fails to add significantly more because “displaying” data only recites extra solution activity.
Claim 10 fails to add significantly more because “displaying” data only recites extra solution activity.
The claimed invention is directed to an ABSTRACT IDEA without significantly more than the judicial exception (Step 2B) that is well-understood, routine and conventional activities. The claim(s) recite(s) a MENTAL PROCECSS or MATHEMATICAL CONCEPTS, specifically “a ventilator to ventilate a patient; an airway pressure sensor and an airflow sensor to acquire the airway pressure and airflow data for a ventilated patient; a microprocessor programmed to estimate respiratory parameters; and a display to continuously display the estimated respiratory parameter”. There are no additional elements or combination of elements that are unconventional.  Simply estimating respiratory parameters 
is well-understood, routine and conventional as evidenced by Euliano in paragraph. [0040] which discloses finding the airway resistance and compliance.  In addition, displaying the “estimated respiratory parameters of the ventilated patient” after performing an algorithm is an insignificant extra solution activity that as also well-understood, routine and conventional as evidenced by Euliano in fig. 2 and Teixeira Par. [0190]-Par. [0193]. 

Claim 2, is considered well understood, routine conventional activity because estimating respiratory resistance and respiratory system compliance or elastance is known in the art to do this as evidence by Euliano in paragraph. [0040] which discloses finding the airway resistance and compliance.
Claim 3, is considered well understood, routine conventional activity because the respiration system model being a first order linear single compartment model given by the equation of motion is known in the art to do this as evidence by Banner in paragraphs [0080] – [0088] which discloses a single order equation finding the real –time respiratory muscle pressure during inhalation and with a simple rearrangement of the equation, the pressure of the breathing gas sensed can be derived. Further, Blanch discloses the pressure remaining in the lungs at the end of expiration (Col. 11 lines 4-30).
Claim 4, is considered well understood, routine conventional activity because having a patient’s pressure generated by respiratory muscles of the ventilated patient to be zero is known in the art to do this as evidence by Banner in paragraph. [0038]. 
Claim 5, is considered well understood, routine conventional activity because Bayes theorem is known in the art to do this as evidence by Rees Col. 15 lines 3-18 discloses Bayes Theorem.
Claim 6, is considered well understood, routine conventional activity because storing information for respiratory parameters to be estimated is known in the art to do this as evidence by Euliano in paragraph. [0025]; Par. [0030]; Par. [0053]).
Claim 7, is considered well understood, routine conventional activity because estimating the respiratory system resistance, elastance and pressure remaining in the lungs at the end of expiration and generating the prior probability distribution function is known in the art to do this as evidence by Banner in paragraphs [0080] – [0088] which discloses a single order equation finding the real –time respiratory muscle pressure during inhalation and with a simple rearrangement of the equation, the pressure of the breathing gas sensed can be derived. Further, Blanch discloses the pressure remaining in the lungs at the end of expiration (Col. 11 lines 4-30).
Claim 8, is considered well understood, routine conventional activity because estimating respiratory parameters, generating a probability density function and estimating the respiratory parameters 
Claim 9, is considered well understood, routine conventional activity because displaying data is known in the art to do this as evidence by Euliano in Fig. 2. 
Claim 10, is considered well understood, routine conventional activity because displaying a confidence interval is known in the art to do this as evidence by Euliano in fig. 2 and Teixeira Par. [0190]-Par. [0193].
This judicial exception (abstract idea) is not integrated into a practical application because the steps in the claimed invention can be done through a mental process and any additional structures are considered insignificant, extra-solution activities. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements including a sensor, processing unit and indicator are well understood, routine, and conventional functions as recognized by the court decisions listed in the MPEP § 2106.05(d). 
Thus, claims 1-10 are rejected under 35 USC 101.

The claimed invention with respect to claims 11-14 and 16-18 are directed to non-statutory subject matter.  The claim(s) do fall within at least one of the four categories of patent eligible subject matter because the claimed invention points to a PROCESS (Step 1). 
The claimed invention is directed to an ABSTRACT IDEA (Step 2A, Prong One), and falls into one of the groupings of abstract ideas, specifically a MENTAL PROCESS or MATHEMATICAL CONCEPT, in which the claimed invention include concepts performed in the human mind, such as observing and evaluating or a grouping of mathematical calculations and relationships performed by a generic computer.
The mental process being a concept performed in the human mind specifically observing and evaluating. Next, the human mind being able to observe and evaluate a patients respiratory parameters. 
The claimed invention is directed to an ABSTRACT IDEA without reciting additional element that integrate the abstract idea into a practical application (Step 2A, Prong Two). The claim(s) recite(s) a MENTAL PROCECSS or MATHEMATICAL CONCEPTS, specifically “a ventilator to ventilate a patient; an airway pressure sensor and an airflow sensor to acquire the airway pressure and airflow data for a ventilated patient; a microprocessor programmed to estimate respiratory parameters; and a display to continuously display the estimated respiratory parameter”. There is no integration into a practical application. Simply displaying the “estimated respiratory parameters of the ventilated patient” after performing an algorithm is an insignificant extra solution activity. The claims do not recite doing anything with the estimated respiratory parameters (e.g. running the ventilator, adjusting settings on the ventilator);
Claim 12 fails to add significantly more because where the data comes from does not affect that the “estimating” can be done mentally or done by a generic computer.
Claim 13 fails to add significantly more because where the data comes from does not affect that the “estimating” can be done mentally or done by a generic computer.
Claim 14 fails to add significantly more because where the data comes from does not affect that the “estimating” can be done mentally or done by a generic computer.
Claim 16 fails to add significantly more because “estimating” can still be mentally performed or done by a generic computer.
Claim 17 fails to add significantly more because “displaying” data only recites extra solution activity.
Claim 18 fails to add significantly more because “receiving” and “computing” can still be mentally performed or done by a generic computer.
The claimed invention is directed to an ABSTRACT IDEA without significantly more than the judicial exception (Step 2B) that is well-understood, routine and conventional activities. The claim(s) recite(s) a MENTAL PROCECSS or MATHEMATICAL CONCEPTS, specifically “a ventilator to ventilate a patient; an airway pressure sensor and an airflow sensor to acquire the airway pressure and airflow data for a ventilated patient; a microprocessor programmed to estimate respiratory parameters; and a display to continuously display the estimated respiratory parameter”. There are no additional elements or combination of elements that are unconventional.  Simply estimating respiratory parameters 
is well-understood, routine and conventional as evidenced by Euliano in paragraph. [0040] which discloses finding the airway resistance and compliance.  In addition, displaying the “estimated respiratory parameters of the ventilated patient” after performing an algorithm is an insignificant extra solution activity that as also well-understood, routine and conventional as evidenced by Euliano in fig. 2 and Teixeira Par. [0190]-Par. [0193]. 
Claim 12, is considered well understood, routine conventional activity because the respiration system model being a first order linear single compartment model is known in the art as evidence by Banner in paragraphs [0080] – [0088] which discloses a single order equation finding the real –time respiratory muscle pressure during inhalation and with a simple rearrangement of the equation, the pressure of the breathing gas sensed can be derived. 
Claim 13, is considered well understood, routine conventional activity as a pressure remaining in the lungs at the end of expiration is a known respiratory parameter in the art as evidence by Blanch disclosing the pressure remaining in the lungs at the end of expiration (Col. 11 lines 4-30).
Claim 14, is considered well understood, routine conventional activity because Bayes theorem is known in the art to do this as evidence by Rees Col. 15 lines 3-18 discloses Bayes Theorem.
Claim 16, is considered well understood, routine conventional activity because estimating respiratory parameters, generating a probability density function and estimating the respiratory parameters 
Claim 17, is considered well understood, routine conventional activity because displaying data is known in the art to do this as evidence by Euliano in Fig. 2. 
Claim 18, is considered well understood, routine conventional activity because receiving and computing data is known in the art to do so as evidence by Euliano, Par. [0008] discloses volume and flow and thus can be integrated over time through simple math.
This judicial exception (abstract idea) is not integrated into a practical application because the steps in the claimed invention can be done through a mental process and any additional structures are considered insignificant, extra-solution activities. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements including a sensor, processing unit and indicator are well understood, routine, and conventional functions as recognized by the court decisions listed in the MPEP § 2106.05(d). 
Thus, claims 11-14 and 16-18 are rejected under 35 USC 101.

The claimed invention with respect to claim 19 are directed to non-statutory subject matter.  The claim(s) do fall within at least one of the four categories of patent eligible subject matter because the claimed invention points to a PROCESS (Step 1). 
The claimed invention is directed to an ABSTRACT IDEA (Step 2A, Prong One), and falls into one of the groupings of abstract ideas, specifically a MENTAL PROCESS or MATHEMATICAL CONCEPT, in which the claimed invention include concepts performed in the human mind, such as observing and evaluating or a grouping of mathematical calculations and relationships performed by a generic computer.
The mental process being a concept performed in the human mind specifically observing and evaluating. Next, the human mind being able to observe and evaluate a patients respiratory parameters. 
The claimed invention is directed to an ABSTRACT IDEA without reciting additional element that integrate the abstract idea into a practical application (Step 2A, Prong Two). The claim(s) recite(s) a MENTAL PROCECSS or MATHEMATICAL CONCEPTS, specifically “a ventilator to ventilate a patient; an airway pressure sensor and an airflow sensor to acquire the airway pressure and airflow data for a ventilated patient; a microprocessor programmed to estimate respiratory parameters; and a display to continuously display the estimated respiratory parameter”. There is no integration into a practical application. Simply displaying the “estimated respiratory parameters of the ventilated patient” after performing an algorithm is an insignificant extra solution activity. The claims do not recite doing anything with the estimated respiratory parameters (e.g. running the ventilator, adjusting settings on the ventilator);
The claimed invention is directed to an ABSTRACT IDEA without significantly more than the judicial exception (Step 2B) that is well-understood, routine and conventional activities. The claim(s) recite(s) a MENTAL PROCECSS, specifically “a ventilator to ventilate a patient; an airway pressure sensor and an airflow sensor to acquire the airway pressure and airflow data for a ventilated patient; a microprocessor programmed to estimate respiratory parameters; and a display to continuously display the estimated respiratory parameter”. There are no additional elements or combination of elements that are unconventional.  Simply estimating respiratory parameters is well-understood, routine and conventional as evidenced by Euliano in paragraph. [0040] which discloses finding the airway resistance and compliance.  In addition, displaying the “estimated respiratory parameters of the ventilated patient” after performing an algorithm is an insignificant extra solution activity that as also well-understood, routine and conventional as evidenced by Euliano in fig. 2 and Teixeira Par. [0190]-Par. [0193]. 

Thus, claims 19 is rejected under 35 USC 101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 9, 11, 12, 16, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Euliano (U.S. PG Pub. 2004/0040560) in view of Halperin (U.S. PG Pub. 2008/0275349) in further view of Kayyali (U.S. Pat. 7,845,350).
Regarding claim 1, Euliano discloses a medical ventilator system comprising: a ventilator configured to deliver ventilation to a ventilated patient (Fig. 2 ventilator (12); Par. [0026] discloses a ventilator; Par. [0030]); an airway pressure sensor configured to acquire airway pressure data for the ventilated patient (Par. [0040] discloses pressure sensor); an airway airflow sensor configured to acquire airway air flow data for the ventilated patient (Par. [0040] discloses an airflow sensor); a probabilistic estimator module comprising a microprocessor programmed to estimate respiratory parameters of the 
Euliano does not disclose a probabilistic estimator module is determined with Bayesian probabilistic parameter estimation (i.e. Bayesian analysis); the respiratory parameters being represented as a probability density function based upon a prior information repository that uses population studies.
However, Halperin teaches a probability density function in order to determine 3 classes of breathing, regular breathing, irregular breathing or highly irregular breathing and estimates the a priori probability of these classes (Par. [0699] Par. [0768] discloses the use of Bayesian classifier; Par. [0773] discloses the use of a PDF) continuously displaying the parameters of the ventilated patient (Par. [0600] discloses a dedicated display unit, and until the device is turned off or new information is provided to be displayed, the information on the display is considered to be “continuous”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Euliano to incorporate Bayesian analysis using the probability density function and continuously display data as taught by Halperin. The skilled artisan would have been motivated to make the modification in order to be able to determine if and when a respiratory episode will occur, through predictive measurements and detection of different pressure changes and allow a clinician to view said measurements and different pressure changes.
The modified device of Euliano does not explicitly disclose using a probability density function based upon a prior information repository that uses population studies. However, Euliano discloses using 
However, Kayyali teaches the respiratory parameters being represented as a probability density function based upon a prior information repository that uses population studies and a prior probability distribution function is generated based on prior information for a patient class to which the ventilated patient belongs (Col. 12 Lines 31-67 discloses a probability density function and using the PDF based on apneic and non-apneic data which is utilized from a population).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Euliano to incorporate a probability density function based upon population studies as taught by Kayyali. The skilled artisan would have been motivated to make the modification in order to provide for a comparison between a healthy group of population and a population group that may have breathing disorders. 
Regarding claim 2, the modified device of Euliano further discloses the probabilistic estimator module estimates the respiratory parameters of the ventilated patient including at least respiratory system resistance and respiratory system compliance or elastance (Euliano, Par. [0040]; Par. [0043]-Par. [0044] discloses the use of respiratory resistance and compliance).
Regarding claim 8, the modified device of Euliano does not discloses the probabilistic estimator module is further configured to estimate the respiratory parameters of the ventilated patient using probabilistic analysis including: generating a probability density function for each respiratory parameter to be estimated; and estimating each respiratory parameter to be estimated based on the probability density function generated for that respiratory parameter.
However, Euliano discloses the probabilistic estimator module estimates the respiratory parameters of the ventilated patient using probabilistic analysis (Euliano, Par. [0017]; Par. [0040]; Par. [0043]- Par. [0044] discloses respiratory parameters and determining said parameters, the calculated values being the random variables as said variables change dependent on a patient);

However, Halperin teaches generating a probability density function for each respiratory parameter to be estimated and estimating each respiratory parameter to be estimated based on the probability density function generated for that respiratory parameter. (Halperin, Par. [0769]; Par. [0773]; Par. [0779] discloses a PDF and estimating breathing rates, such as regular breathing, irregular breathing and highly irregular breathing).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Euliano to incorporate Bayesian analysis using the probability density function as taught by Halperin. The skilled artisan would have been motivated to make the modification in order to be able to determine an activity level of the subject based on movements of the subject and to monitor the condition by analyzing the physiological parameters in combination with the activity level of the subject (Halperin Par. [0108]).
Regarding claim 9, the modified device of Euliano further discloses the display component to display the generated functions of the respiratory parameters (Euliano, Fig. 2 display (26)).
Regarding claim 11, Euliano discloses a non-transitory storage medium storing instructions readable and executable by a microprocessor to perform a respiratory parameter estimation method comprising (Par. [0008]): receiving a data set comprising airway pressure data airway airflow data, and lung volume data for a ventilated patient (receiving ventilation from a mechanical ventilator (Fig. 2 ventilator (12); Par. [0026]; Par. [0030]; Par. [0040] discloses pressure sensor; Par. [0040] discloses an airflow sensor); estimating respiratory parameters of the ventilated patient including at least respiratory system resistance and respiratory system compliance or elastance by fitting a respiration system model to the data set (Par. [0017]; Par. [0040]; Par. [0041] discloses creating a model based on one or more patients; Par. [0043]- Par. [0044] discloses respiratory parameters and determining said parameters, the calculated values being the variable changes dependent on a patient; Par. [0054] discloses a processing 
Euliano does not explicitly disclose using Bayesian analysis in which the respiratory parameters are represented as probability density functions based upon a prior information repository that uses population studies. 
However, Halperin teaches a probability density function in order to determine 3 classes of breathing, regular breathing, irregular breathing or highly irregular breathing and estimates the a priori probability of these classes (Par. [0699] Par. [0768] discloses the use of Bayesian classifier; Par. [0773] discloses the use of a PDF) continuously displaying the parameters of the ventilated patient (Par. [0600] discloses a dedicated display unit, and until the device is turned off or new information is provided to be displayed, the information on the display is considered to be “continuous”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Euliano to incorporate Bayesian analysis using the probability density function and continuously display data as taught by Halperin. The skilled artisan would have been motivated to make the modification in order to be able to determine if and when a respiratory episode will occur, through predictive measurements and detection of different pressure changes and allow a clinician to view said measurements and different pressure changes.
The modified device of Euliano does not disclose using a probability density function based upon a prior information repository that uses population studies. However, Euliano discloses using data from multiple patients (Par. [0041] and Halperin teaches using population data (Par. [0608] and Par. [0672).
However, Kayyali teaches the respiratory parameters being represented as a probability density function based upon a prior information repository that uses population studies; generating a prior probability distribution function based on prior information for a patient class to which the ventilated patient belongs (Col. 12 Lines 31-67 discloses a probability density function and using the PDF based on apneic and non-apneic data which is utilized from a population).

Regarding claim 12, the modified device of Euliano further discloses the respiration system model is a first order linear single compartment model (Euliano, Par. [0043]-Par. [0044] discloses the use of respiratory resistance and compliance).
Regarding claim 16, the modified device of Euliano does not explicitly disclose the prior probability distribution function.
However, Halperin teaches receiving a prior probability distribution function for the patient class to which the ventilated patient belongs for each respiratory parameter to be estimated; and generating the prior probability distribution function as the product of the received prior probability distribution functions (Par. [0699]; Par. [0773]-Par. [0774]; Par. [0768] discloses the use of Bayesian classifier; Par. [0873]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Euliano to incorporate probability distribution from prior information repository as taught by Halperin. The skilled artisan would have been motivated to make the modification in order to be able to retrieve and analyze data necessary for the clinician. 
Kayyali also teaches a prior probability distribution function for the patient class to which the ventilated patient belongs for each respiratory parameter to be estimated; and generating the prior probability distribution function as the product of the received prior probability distribution functions (Col. 12 Lines 31-67 discloses a probability density function and using the PDF based on apneic and non-apneic data which is utilized from a population).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Euliano to incorporate a probability density function 
Regarding claim 17, the modified device of Euliano further discloses a display (Euliano, Fig. 2 display (26) and would display which would display estimated respiratory parameter and probability density function).
Regarding claim 18, the modified device of Euliano further discloses receiving data including airway flow data, volume data and integrating air flow data over time (Euliano, Par. [0008] discloses volume and flow and thus can be integrated over time through simple math).
Claims 1, 5, 6, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Euliano (U.S. PG Pub. 2004/0040560) in view of Rees (U.S. Pat. 7,008,380) in further view of Kayyali (U.S. Pat. 7,845,350).
Regarding claim 1, Euliano discloses a medical ventilator system comprising: a ventilator configured to deliver ventilation to a ventilated patient (Fig. 2 ventilator (12); Par. [0026] discloses a ventilator; Par. [0030]); an airway pressure sensor configured to acquire airway pressure data for the ventilated patient (Par. [0040] discloses pressure sensor); an airway airflow sensor configured to acquire airway air flow data for the ventilated patient (Par. [0040] discloses an airflow sensor); a probabilistic estimator module comprising a microprocessor programmed to estimate respiratory parameters of the ventilated patient by fitting a respiration system model to a data set comprising the acquired airway pressure data and the acquired airway air flow data using probabilistic analysis (Par. [0017] discloses estimating the physiological work of breathing; Par. [0026] discloses a processor unit; Par. [0040] discloses computing respiratory system resistance and compliance by adaptively fitting a model; Par. [0041] discloses creating a model based on one or more patients; Par. [0043]- Par. [0044] discloses respiratory parameters and determining said parameters, the calculated values being the variable changes dependent on a patient; Par. [0054] discloses a processing element and CPU; Fig. 2 CPU (20)); and a 
Euliano does not disclose a probabilistic estimator module is determined with Bayesian probabilistic parameter estimation (i.e. Bayesian analysis); the respiratory parameters being represented as a probability density function based upon a prior information repository that uses population studies.
However, Rees teaches the probabilistic estimator module is determined with Bayesian probabilistic parameter estimation; and the respiratory parameters being based upon a prior information repository using population studies (Col. 10 lines 22-35; Col. 15 lines 3-18 discloses Bayes Theorem). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Euliano to incorporate the Bayesian Analysis (i.e. Bayesian probabilistic parameter) as taught by Rees. The skilled artisan would have been motivated to make the modification in order to use the probabilities to represent the uncertainty in any event or hypothesis. 
The modified device of Euliano does not explicitly disclose using a probability density function based upon a prior information repository that uses population studies. However, Euliano discloses using data from multiple patients (Euliano, Par. [0041] and Rees Col. 10 lines 22-35; Col. 15 lines 3-18 discloses Bayes Theorem).
However, Kayyali teaches the respiratory parameters being represented as a probability density function based upon a prior information repository that uses population studies and a prior probability distribution function is generated based on prior information for a patient class to which the ventilated patient belongs (Col. 12 Lines 31-67 discloses a probability density function and using the PDF based on apneic and non-apneic data which is utilized from a population).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Euliano to incorporate a probability density function based upon population studies as taught by Kayyali. The skilled artisan would have been motivated to 
Regarding claim 5, the modified device of Euliano discloses the probabilistic estimator module estimates the respiratory parameters of the ventilated patient by fitting the respiration system model using (Bayesian analysis) comprising probability density function provided by the claimed equation (Rees, Col. 15 lines 3-18 discloses using Bayesian analysis and the equation associated with Bayes Theorem as claimed).
Regarding claim 6, the modified device of Euliano discloses a prior information repository storing prior information for the respiratory parameters to be estimated for a plurality of different patient classes (Euliano, Par. [0025] discloses the use of a memory for storing data; Par. [0030]; Par. [0053] discloses the use of a memory for storing data and able to retrieve the patient data).
Regarding claim 11, Euliano discloses a non-transitory storage medium storing instructions readable and executable by a microprocessor to perform a respiratory parameter estimation method comprising (Par. [0008]): receiving a data set comprising airway pressure data airway airflow data, and lung volume data for a ventilated patient (receiving ventilation from a mechanical ventilator (Fig. 2 ventilator (12); Par. [0026]; Par. [0030]; Par. [0040] discloses pressure sensor; Par. [0040] discloses an airflow sensor); estimating respiratory parameters of the ventilated patient including at least respiratory system resistance and respiratory system compliance or elastance by fitting a respiration system model to the data set (Par. [0017]; Par. [0040]; Par. [0041] discloses creating a model based on one or more patients; Par. [0043]- Par. [0044] discloses respiratory parameters and determining said parameters, the calculated values being the variable changes dependent on a patient; Par. [0054] discloses a processing element and CPU; Fig. 2 CPU (20)); and causing an estimated respiratory parameter to be displayed on a display device (Fig 2 Display (26)).
Euliano does not explicitly disclose using Bayesian analysis in which the respiratory parameters are represented as probability density functions based upon a prior information repository that uses population studies. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Euliano to incorporate the Bayesian Analysis (i.e. Bayesian probabilistic parameter) as taught by Rees. The skilled artisan would have been motivated to make the modification in order to use the probabilities to represent the uncertainty in any event or hypothesis. 
The modified device of Euliano does not disclose using a probability density function based upon a prior information repository that uses population studies. However, Euliano discloses using data from multiple patients (Euliano Par. [0041] and Rees Col. 10 lines 22-35; Col. 15 lines 3-18 discloses Bayes Theorem).
However, Kayyali teaches the respiratory parameters being represented as a probability density function based upon a prior information repository that uses population studies; generating a prior probability distribution function based on prior information for a patient class to which the ventilated patient belongs (Col. 12 Lines 31-67 discloses a probability density function and using the PDF based on apneic and non-apneic data which is utilized from a population).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Euliano to incorporate a probability density function based upon population studies as taught by Kayyali. The skilled artisan would have been motivated to make the modification in order to provide for a comparison between a healthy group of population and a population group that may have breathing disorders.
Regarding claim 14, the modified device of Euliano discloses the probabilistic estimator module estimates the respiratory parameters of the ventilated patient by fitting the respiration system model using Bayesian Analysis (i.e. Bayesian probabilistic parameter) comprising probability density function (Rees, .
Claims 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over the modified device of Euliano in view of Halperin and Kayyali as applied to claims 1-2 above in view of Banner (U.S. PG Pub. 2003/0010339) in further view of Blanch (U.S. Pat. 8,544,466).
Regarding claims 3, the modified device of Euliano does not explicitly disclose wherein the respiration system model is a first-order linear single-compartment model governed by the equation of motion: 

    PNG
    media_image1.png
    24
    408
    media_image1.png
    Greyscale
 
where Rrs is the respiratory system resistance, Ers is the respiratory system elastance or the 3inverse of the respiratory system compliance, Pao (t) is the airway pressure data, V(t) is the airway air flow data, V(t) is lung volume data derived from V(t) by an integration operation over time, Pmus(t) represents pressure generated by respiratory muscles of the ventilated patient, and Po represents pressure remaining in the lungs at the end of expiration.
However, Banner teaches a first-order linear single-compartment model governed by the equation of motion: 

    PNG
    media_image1.png
    24
    408
    media_image1.png
    Greyscale
 
where Rrs is the respiratory system resistance, Ers is the respiratory system elastance or the 3inverse of the respiratory system compliance, Pao (t) is the airway pressure data, V(t) is the airway air flow data, V(t) is lung volume data derived from V(t) by an integration operation over time, Pms(t) represents pressure generated by respiratory muscles of the ventilated patient, (Par. [0079] –Par. [0088], discloses the same variables as above and thus can be arranged to the above equation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Euliano to incorporate a first order linear single compartment model to compute the airway pressure data as taught by Banner. The skilled artisan would 
Banner does not explicitly disclose and Po represents pressure remaining in the lungs at the end of expiration.
However, Blanch teaches Po represents pressure remaining in the lungs at the end of expiration (Col. 11 Lines 4-30). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Euliano to incorporate the lung pressure as taught by Blanch. The skilled artisan would have been motivated to make the modification in order to be able to determine gas that is inadvertently trapped in a patient’s lungs so that it does not interfere with the clinicians best attempts to estimate an appropriate support level for the patient (Blanch Col .2 Lines 35-50)
Regarding claim 4, the modified device of Euliano does not explicitly disclose the ventilated patient is a passive patient for whom Pmus (t) = 0 over the entire breath cycle.
However, Banner teaches the ventilated patient is a passive patient for whom Pmus (t) = 0 over the entire breath cycle (Par. [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Euliano to incorporate the respiratory muscles output to be 0 over the breath cycle as taught by Banner. The skilled artisan would have been motivated to make the modification in order to be able to assist the patient in assisted ventilation by reducing the effort expended by the patient in each rebreathing phase, to avoid damage or injury to a patient (Banner Par. [0008]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the modified device of Euliano in view of Rees and Kayyali as applied to claims 1 and 5-6 above in view of Banner (U.S. PG Pub. 2003/0010339) in further view of Blanch (U.S. Pat. 8,544,466).
Regarding claim 7, the modified device of Euliano does not disclose the respiratory parameters to be estimated include respiratory system resistance Rrs, respiratory system elastance Ers, and pressure Po remaining in the lungs at the end of expiration; and the probabilistic estimator module is further configured to generate  the prior probability distribution function p(6) according to:                                                       
                                          
    PNG
    media_image2.png
    20
    206
    media_image2.png
    Greyscale

where p(Rrs) is a prior probability distribution function for Rrs obtained from the prior information repository for the patient class to which the ventilated patient belongs, p(Ers) is a prior probability distribution function for Ers obtained from the prior information repository for the patient class to which the ventilated patient belongs, and p(Po) is a prior probability distribution function for Po obtained from the prior information repository for the patient class to which the ventilated patient belongs.
However, Banner teaches          
    PNG
    media_image2.png
    20
    206
    media_image2.png
    Greyscale

where p(Rrs) is a prior probability distribution function for Rrs obtained from the prior information repository for the patient class to which the ventilated patient belongs, p(Ers) is a prior probability distribution function for Ers obtained from the prior information repository for the patient class to which the ventilated patient belongs, and p(Po) is a prior probability distribution function for Po obtained from the prior information repository for the patient class to which the ventilated patient belongs (Banner, Par. [0079] –Par. [0088], discloses the same variables as above and thus can be arranged to the above equation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Euliano to incorporate a first order linear single compartment model to compute the airway pressure data as taught by Banner. The skilled artisan would have been motivated to make the modification in order to be able to assist the patient in assisted ventilation by reducing the effort expended by the patient in each rebreathing phase, to avoid damage or injury to a patient (Banner Par. [0008]). 
o represents pressure remaining in the lungs at the end of expiration.
However, Blanch teaches Po represents pressure remaining in the lungs at the end of expiration (Col. 11 Lines 4-30). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Euliano to incorporate the lung pressure as taught by Blanch. The skilled artisan would have been motivated to make the modification in order to be able to determine gas that is inadvertently trapped in a patient’s lungs so that it does not interfere with the clinicians best attempts to estimate an appropriate support level for the patient (Blanch Col .2 Lines 35-50).
Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Euliano in view of Halperin in further view of Kayyali as applied to claims 1 and 8, in further view of Texeira (U.S. PG Pub. 2012/0022336).
Regarding claim 10, the modified device of Euliano further discloses a display (Euliano, Fig. 2 display (26)).
 The modified device of Euliano does not disclose a confidence interval for each estimated respiratory parameter based on parameter density function generated for that respiratory parameter by the probabilistic estimator module 
Teixeira teaches a confidence interval for each estimated respiratory parameter based on parameter density function generated for that respiratory parameter by the probabilistic estimator module (Par. [0190]-Par. [0193]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Euliano to incorporate a confidence interval for displaying estimated respiratory parameters as taught by Teixeira. The skilled artisan would have been motivated to make the modification in order to be able to determine a certainty of correctness of the estimated parameters for the respiratory parameters.
Regarding claim 19, Euliano discloses a medical ventilation method comprising: ventilating a ventilated patient using a mechanical ventilator (Fig. 2 ventilator (12); Par. [0026]; Par. [0030]); during the ventilating, acquiring a data set comprising airway pressure data (Par. [0040] discloses pressure sensor); and airway air flow data for the ventilated patient (Par. [0040] discloses an airflow sensor); using a microprocessor (Par. [0008]), estimating respiratory system resistance and respiratory system compliance or elastance by fitting a respiration system model to the acquired data set using probabilistic analysis (Par. [0017]; Par. [0040]; Par. [0043]- Par. [0044] discloses respiratory parameters and determining said parameters, the calculated values being variable changes dependent on a patient; Par. [0054] discloses a processing element and CPU; Fig. 2 CPU (20)); and displaying the estimated respiratory system resistance and respiratory system compliance or elastance on a display component (Fig 2 Display (26)). 
Euliano does not explicitly disclose a probabilistic estimator module is determined with Bayesian probabilistic parameter estimation (i.e. Bayesian analysis); a probability density function for the resistance and compliance and the probability density function being based upon a prior information repository that uses population studies.
However, Halperin teaches a probability density function in order to determine 3 classes of breathing, regular breathing, irregular breathing or highly irregular breathing and estimates the a priori probability of these classes (Par. [0699] Par. [0768] discloses the use of Bayesian classifier; Par. [0773] discloses the use of a PDF) continuously displaying the parameters of the ventilated patient (Par. [0600] discloses a dedicated display unit, and until the device is turned off or new information is provided to be displayed, the information on the display is considered to be “continuous”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Euliano to incorporate Bayesian analysis using the probability density function and continuously display data as taught by Halperin. The skilled artisan would have been motivated to make the modification in order to be able to determine if and when a 
The modified device of Euliano does not disclose using a probability density function based upon a prior information repository that uses population studies and a PDF based upon the resistance.
However, Kayyali teaches the respiratory parameters being represented as a probability density function based upon a prior information repository that uses population studies; a prior probability distribution function is generated based on prior information for a patient class to which the ventilated patient belongs (Col. 12 Lines 31-67 discloses a probability density function and using the PDF based on apneic and non-apneic data which is utilized from a population).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Euliano to incorporate a probability density function based upon population studies as taught by Kayyali. The skilled artisan would have been motivated to make the modification in order to provide for a comparison between a healthy group of population and an apneic population group. 
The modified device of Euliano does not disclose a PDF based upon the airway resistance.
However, Texeira teaches a PDF based upon the airway resistance (Par. [0167] –Par. [0169] discloses a probabilistic digital signal process utilizing resistance data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Euliano to incorporate a probability density function based on resistance as taught by Texeira. The skilled artisan would have been motivated to make the modification in order to be able to extract, filter, estimate and add additional information about a system based on data from the function (Texeira Par. [0038]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Euliano in view of Halperin in further view of Kayyali as applied to claim 11, in further view of Blanch.
Regarding claim 13, the modified device of Euliano does not disclose pressure remaining within the lungs. 
o represents pressure remaining in the lungs at the end of expiration (Col. 11 Lines 4-30). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Euliano to incorporate the lung pressure as taught by Blanch. The skilled artisan would have been motivated to make the modification in order to be able to determine gas that is inadvertently trapped in a patient’s lungs so that it does not interfere with the clinicians best attempts to estimate an appropriate support level for the patient (Blanch Col .2 Lines 35-50).
Response to Arguments
Applicant's arguments filed 8/4/2021 have been fully considered but they are not persuasive. With regard to the 35 U.S.C. 101 rejection of claims 1-14 and 16-19. Applicant’s argues the probabilistic analysis in which the respiratory parameters are represented as probability density functions based upon a prior information repository that uses population requires a computer system, however, these are functions capable of being done by a human mind further the mathematical concepts are functions capable of being done via a generic computer. Applicant discloses a ventilator, an airway pressure sensor, an airflow sensor and a display, applicant does not provide any integration of these known features into practical application. Simply displaying the "estimated respiratory parameters of the ventilated patient" after performing an algorithm is an insignificant extra solution activity. Applicant implies that the continuously monitoring technology is the inventive concept but the claims do not reflect this. The claims have been amended to continuously displaying which differs from continuously monitoring.
Applicant's arguments filed 8/4/2021 have been fully considered but they are not persuasive. Regarding applicant’s arguments of claims 1, 11 and 19, applicant argues Euliano does not generate probabilities and allow the use of formal probability reasoning. However, Euliano discloses in Par. [0017] the present invention provides an apparatus for non-invasively predicting (estimating) physiological work of breathing. The claim does not explicitly disclose physiological parameters and thus physiological variables can be interpreted as parameters.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S PACIOREK whose telephone number is (571)272-8957.  The examiner can normally be reached on Monday - Friday 7 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN S PACIOREK/Examiner, Art Unit 3785                                                                                                                                                                                                        3/5/2021

/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785